Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence withdrawn claims 9-20 directed to an invention non-elected without traverse in the reply filed on 04/14/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims.
	The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowance
Claims 1-8 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art, Takahiro (US 20130209872), discloses a method comprising steps of providing a capillary, inserting the capillary into a through hole of a printed circuit board; injecting a eutectic conductive liquid and an electrolyte into an aperture of the capillary.  However, Takahiro fails to specifically teach, among with other features, steps of disposing a negative electrode at a first end of the capillary and a positive electrode at a second end of the capillary opposite the first end; and sealing the capillary after the capillary is inserted into the through hole so that the eutectic conductive liquid and the electrolyte are contained within the aperture formed by the side surface of the capillary in the manner as defined in claim 1.
Claims 2-7 are allowed because they depend on the allowed based claim 1. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
July 13, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845